Citation Nr: 1040534	
Decision Date: 10/28/10    Archive Date: 11/04/10

DOCKET NO.  08-32 495	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to an initial compensable rating for bilateral 
hearing loss prior to January 13, 2009.

2.  Entitlement to an increased evaluation for bilateral hearing 
loss, currently rated at 10 percent.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

J. M. Macierowski, Counsel




INTRODUCTION

The Veteran served on active duty for training from August 1966 
to December 1966.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of January 2008 and March 2010 rating decisions by the 
Department of Veterans Affairs (VA) Regional Office in Oakland, 
California (RO).  


FINDINGS OF FACT

1.  Prior to January 13, 2009, the Veteran's hearing loss 
measured Level I in the right ear at the most impaired, and Level 
II in the left ear.

2.  Beginning January 13, 2009, the Veteran's hearing loss 
measures Level IV in the right ear at the most impaired, and 
Level IV in the left ear.


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable rating for bilateral 
hearing loss, prior to January 13, 2009, have not been met.  38 
U.S.C.A. §§ 1155, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.383, 4.85, 4.86, Diagnostic Code 6100 (2010).

2.  The criteria for a rating for bilateral hearing loss greater 
than 10 percent, beginning January 13, 2009, have not been met.  
38 U.S.C.A. § 1155, 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.383, 4.85, 4.86, Diagnostic Code 6100 (2010).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has met all statutory and regulatory duties to notify and to 
assist.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2010).  A November 2006 letter satisfied the duty to 
notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) 
(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
Veteran was notified of regulations pertinent to the 
establishment of an effective date and of the disability rating 
in the November 2006 letter, as well as in October 2008 and March 
2010 letters.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

VA has obtained the Veteran's service treatment records, VA 
medical treatment records and identified private medical records.  
38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The record does not 
reflect, to include any indication from the Veteran, that he is 
in receipt of disability benefits from the Social Security 
Administration.  38 C.F.R. § 3.159 (c) (2).  VA audiology 
examinations were conducted in September 2007 and February 2010; 
the Veteran has not contended that these examinations were 
inadequate for rating purposes.  See 38 C.F.R. § 3.159(c) (4); 
Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  In a VA 
audiology examination, a VA audiologist must both dictate 
objective test results and fully describe the functional effects 
caused by a hearing disability in the final report.  See Martinak 
v. Nicholson, 21 Vet. App. 447, 455-56 (2007).  The September 
2007 and February 2010 VA examination reports considered the 
Veteran's reports of difficulty hearing speech in the presence of 
background noise, and his complaint that the audiometric testing 
did not adequately evaluate his hearing loss because there was no 
ambient noise in the testing room.

There is no indication in the record that any additional 
evidence, relevant to the issue decided herein, is available and 
not part of the claims file.  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  As there is no indication that any failure on 
the part of VA to provide additional notice or assistance 
reasonably affects the outcome of the case, the Board finds that 
any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. 
App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; 
Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  VA has 
substantially complied with the notice and assistance 
requirements, and the Veteran is not prejudiced by a decision on 
the claim at this time.

Disability ratings are determined by the application of the VA's 
Schedule for Rating Disabilities (Schedule), which is based on 
the average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4 (2010).  Pertinent regulations do not require that 
all cases show all findings specified by the Schedule, but that 
findings sufficient to identify the disease and the resulting 
disability and above all, coordination of the rating with 
impairment of function will be expected in all cases.  38 C.F.R. 
§ 4.21 (2010); see also Mauerhan v. Principi, 16 Vet. App. 436 
(2002).

The primary concern in a claim for an increased evaluation for 
service-connected disability is the present level of disability.  
Although the overall history of the disability is to be 
considered, the regulations do not give past medical reports 
precedence over current findings.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  When an appeal is based on the assignment of 
an initial rating for a disability, following an initial award of 
service connection for this disability, the evaluation must be 
based on the overall recorded history of a disability, giving 
equal weight to past and present medical reports.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  In all claims for increase, VA 
has a duty to consider the possibility of assigning staged 
ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Evaluations of defective hearing range from noncompensable to 100 
percent based on organic impairment of hearing acuity as measured 
by the results of controlled speech discrimination tests together 
with the average hearing threshold as measured by puretone 
audiometric tests.  38 C.F.R. § 4.85, Diagnostic Code 6100.  The 
Schedule establishes eleven levels of impaired efficiency, 
numerically designated from Level I to Level XI.  Level I 
represents essentially normal hearing acuity for VA compensation 
purposes, with hearing loss increasing with each level to the 
profound deafness represented by Level XI.  38 C.F.R. § 4.85, 
Tables VI, VII (2010).  


At an April 2002 private audiology evaluation, puretone 
thresholds, in decibels, were as follows:






HERTZ



500
1000
2000
3000
4000
RIGHT
35
20
35
60
85
LEFT
15
15
60
85
80

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear, and 92 percent in the left ear.  At the 
September 2007 VA examination, puretone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
30
35
65
70
LEFT
25
30
65
80
85

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear, and 80 percent in the left ear.  At a 
January 2009 VA audiology evaluation, no puretone threshold 
results were enumerated, but the February 2010 VA examiner 
converted them as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
45
45
55
65
80
LEFT
40
35
75
85
85

Word recognition scores were recorded as 80 percent in the right 
ear and 76 percent in the left ear.  

Several other audiometric evaluations were conducted during the 
appeal period.  At the July 2007 private audiology evaluation, 
word recognition scores were noted as 96 percent in the right ear 
and 90 percent in the left ear; at a March 2008 private audiology 
evaluation, word recognition scores were noted as 92 percent in 
the right ear and 96 percent in the left ear.  In these 
evaluations, audiological findings were charted, but the auditory 
thresholds for the pertinent frequencies were not enumerated.  
Neither the Board nor the RO may interpret graphical 
representations of audiometric data; therefore, these results are 
not probative in determining the severity of the Veteran's 
hearing loss during the appeal period.  See Kelly v. Brown, 7 
Vet. App. 471, 474 (1995).  

Applying the rating criteria to the findings noted above, the 
April 2002 and September 2007 VA examinations both result in 
Level I hearing acuity for the right ear, and in Level II hearing 
acuity in the left ear.  See 38 C.F.R. § 4.85, Table VI.  
Applying the Roman numeral designations for each ear to Table VII 
results in a noncompensable evaluation for hearing impairment 
prior to January 13, 2009, regardless of whether the results of 
the April 2002 and September 2007 VA examination results are 
used.  38 C.F.R. §§ 3.383, 4.85(h) (2010).  Staged ratings are 
not required.  38 U.S.C.A. § 5110; see also Hart, 21 Vet. App. at 
508.

The January 2009 VA evaluation is the only audiometric testing 
dated on or after January 13, 2009; no additional testing was 
conducted by the February 2010 VA examiner.  Applying the rating 
criteria to the findings noted above, the January 2009 VA 
evaluation results in Level IV hearing acuity for the right ear, 
and in Level IV hearing acuity in the left ear.  See 38 C.F.R. § 
4.85, Table VI.  Applying the Roman numeral designations for each 
ear to Table VII results in a 10 percent rating for hearing 
impairment beginning January 13, 2009.  38 C.F.R. §§ 3.383, 
4.85(h).  Staged ratings are not required.  38 U.S.C.A. § 5110; 
see also Hart, 21 Vet. App. at 508.

Consideration has also been given to whether the schedular 
evaluations require that the RO refer a claim to the Chief 
Benefits Director or the Director, Compensation and Pension 
Service, for consideration of an extra-schedular evaluation where 
a service-connected disability presents an exceptional or unusual 
disability picture with marked interference with employment or 
frequent periods of hospitalization that render impractical the 
application of the regular schedular standards.  38 C.F.R. § 
3.321(b) (1).  An exceptional or unusual disability picture 
occurs where the diagnostic criteria do not reasonably describe 
or contemplate the severity and symptomatology of a veteran's 
service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 
115 (2008).  If there is an exceptional or unusual disability 
picture, then the Board must consider whether the disability 
picture exhibits other factors such as marked interference with 
employment and frequent periods of hospitalization.  Id. at 115-
116.  When those two elements are met, the appeal must be 
referred for consideration of the assignment of an extraschedular 
rating, otherwise, the schedular evaluation is adequate, and 
referral is not required.  Id. at 116.

The schedular evaluations in this case are adequate.  When 
comparing the Veteran's bilateral hearing loss disability picture 
with the Schedule, the Board finds that it is represented by a 
noncompensable disability rating prior to January 13, 2009, and a 
10 percent rating beginning January 13, 2009.  Higher ratings are 
provided for certain manifestations of hearing loss, but the 
medical evidence demonstrate that those manifestations are not 
present in this case.  Additionally, in certain situations, the 
rating criteria provide for rating exceptional patterns of 
hearing impairment.  See 38 C.F.R. § 4.86(a), (b).  However, in 
this case, none of the hearing evaluations of record meet the 
criteria for an exceptional pattern of hearing impairment, and 38 
C.F.R. § 4.86 (a) and (b) do not apply.

The assignment of disability evaluations for hearing impairment 
is a purely mechanical application of the rating criteria from 
which the Board cannot deviate. Lendenmann v. Principi, 3 Vet. 
App. 345, 349 (1992).  Therefore, the Veteran's disability 
picture is contemplated by the rating schedule and no 
extraschedular referral is required.  Id.  Because the Schedule 
is adequate, consideration of whether other related factors, such 
as those provided by the regulation as "governing norms" 
(including marked interference with employment and frequent 
periods of hospitalization), are present is required.  38 C.F.R. 
§ 3.321(b) (1).

The preponderance of the evidence is against the claim.  There is 
no doubt to be resolved, and an increased rating is not 
warranted.  See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).


ORDER

An initial compensable rating for bilateral hearing loss, prior 
to January 13, 2009, is denied.

An rating in excess of 10 percent for bilateral hearing loss, 
beginning January 13, 2009, is denied.






____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


